Citation Nr: 1454185	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  14-08 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; J.S., Vet Center Counselor




ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1943 to January 1946.   The appellant seeks VA benefits as the Veteran's surviving spouse.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California that denied service connection for the cause of the Veteran's death. 

The appellant testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in November 2014.  A transcript of the hearing is associated with the claims file.  At the hearing, the undersigned VLJ granted the appellant's motion for advancement on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Virtual VA paperless claims processing system does not contain additional evidence relevant to this appeal.  


FINDINGS OF FACT

1.  The Veteran died at the age of 86 on July [redacted], 2011.  The immediate cause of death listed on a County of Los Angeles Department of Public Health death certificate was end stage lung cancer.  

2.  At the time of his death, the Veteran had the following service-connected disabilities: posttraumatic stress disorder (PTSD) rated as 70 percent disabling; bilateral hearing loss, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; and residuals of a shell fragment wound to the right lower leg, rated as 10 percent disabling.  

3.  The Veteran's service-connected residuals of a shell fragment wound to the right lower leg caused a fall and a traumatic brain injury that was a contributing cause of death.  


CONCLUSION OF LAW

A service-connected disability was a contributing cause of death.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312, 3.211 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As the Board's decision to grant service connection for the cause of the Veteran's death is completely favorable, no further action is required to comply with these statutes and implementing regulations.

The Veteran served in the U.S. Army 442nd Regimental Combat Team as an automatic rifleman with combat service in Italy, France, and central Germany during World War II.  He was awarded the Purple Heart Medal and the Combat Infantryman's Badge.  

The Veteran died at the age of 86 on July [redacted], 2011.  The immediate cause of death listed on a County of Los Angeles Department of Public Health death certificate was end stage lung cancer.  No sequential or underlying causes were listed.  The county defined underlying causes as diseases or injury that initiated the events resulting in death.  The appellant does not contend nor does the record show that service connection is warranted for end stage lung cancer.  However, the appellant contended in correspondence in May 2013 and during the Board hearing that the Veteran died from a traumatic brain injury in a fall at home caused by the service- connected disabilities of residuals of a shell fragment wound of the right lower leg and PTSD. 

At the time of his death, the Veteran had the following service-connected disabilities: posttraumatic stress disorder (PTSD) rated as 70 percent disabling; bilateral hearing loss, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; and residuals of a shell fragment wound to the right lower leg, rated as 10 percent disabling.  The Veteran had been awarded a total rating based on individual unemployabilty, effective September 26, 2001.  Regrettably, the Veteran was found to be totally disabled for a period of approximately three months less than 10 years so that entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 (West 2014) is not available as a matter of law.  

A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  To be a contributory cause of death, the disability must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c).

Death should be established by one of the following types of evidence: a copy of the public record, coroner's report, or verdict of a coroner's jury of a State or community where the death occurred; where death occurs in a hospital under the control of the United States Government, a copy of a death certificate or clinical summary signed by a medical officer; or other criteria applicable to deaths while in military service or abroad, not applicable in this case.  38 C.F.R. § 3.211.  If the foregoing evidence cannot be furnished, a reason must be stated and the fact of death may them be established by the affidavits of persons who have knowledge of the facts of death, have viewed and know the body of the deceased, setting forth all the facts and circumstances concerning the death, place, time, and cause thereof.  Id. 

In two letters in May 2012 and during the Board hearing, the appellant credibly described certain aspects of the Veteran's health and events shortly before his death.  The appellant noted and testified that the Veteran's right lower leg symptoms had become more severe causing pain, limping, and abnormal gait.  The Veteran was so unstable that he often reinjured his right leg by twisting or turning causing falls.  The appellant also noted that the Veteran was stubborn, failed to follow directions or advice including not to enter the garage, and was too proud to seek additional compensation for the service-connected injury.  

In correspondence in August 2002 and during the Board hearing, the Veteran's Vet Center counselor, J.S. noted and testified that the Veteran experienced severe depression and anxiety arising from his traumatic combat experiences.  The counselor also reported observing the Veteran's unsteadiness and near falls in his office and severe startle reaction to unexpected noises.  He further reported that his practice included many Japanese American veterans who displayed a reluctance to share their experiences and symptoms with family members.  

The appellant reported the following timeline of events leading to the Veteran's death.  On June 13, 2011, the Veteran was found on the floor of the garage with a head injury apparently from a fall down stairs.  He was transported by ambulance to Harbor-UCLA Medical Center and was treated in the intensive care unit for 19 days.  On July 2, 2011, he was found to be stable and transferred to a private hospital associated with his health maintenance organization (HMO).  Because of insufficient intensive care facilities, he was again transferred to another private HMO hospital on July 3, 2011 where he died on July [redacted], 2011.  The County death certificate was signed by a medical officer of this hospital where he had been treated for one day.  

In December 2012, a physician's assistant of Harbor-UCLA Medical Center noted that the Veteran was diagnosed on arrival at his facility with subarachnoid hemorrhage, subdural hematoma, right temporal lobe parenchymal hematomas, and left front calvarium non-displaced fracture due to traumatic brain injury from a fall. An extensive clinical summary confirmed the timeline of events up to the Veteran's transfer to the HMO facility.  The Veteran was placed on a ventilator but had difficulty weaning over time because of suspected malignant pleural effusion.  Computed tomography scans showed a stable left lower lung mass with concern for malignancy and likely metastatic lesions along the pleura.   On Jun 25, 2011, the Veteran underwent a tracheostomy, stabilized over the next three days, and was transferred on June 30, 2011.  

Although the appellant requested a report from the Veteran's attending physician at the HMO facility, none is of record.  

Resolving all doubt in favor of the appellant, the Board finds that there is sufficient credible lay and medical evidence to show that the Veteran's service-connected right leg injury contributed to a severe fall causing a traumatic brain injury and that the injury was a contributing cause of death.  

The Board first finds that the Veteran's fall was likely caused by his service-connected residuals of the right lower leg shrapnel wound.  Despite the absence of recent clinical evidence of the status of this disability, the appellant's and counselor's lay observations of the Veteran's pain and instability are credible.  It is also credible that the Veteran's cultural and generational background as well as his severe PTSD presented symptoms of stubbornness, lack of communication with family, and failure to follow directions contributed to his reluctance to seek treatment or additional compensation for the leg disability.  The Veteran was already receiving a total disability rating.       

There is no dispute that the Veteran had lung cancer and that clinical studies showed the presence of metastasis in the lungs with pleural effusion causing respiratory distress immediately prior to death.  The Board finds that the immediate cause of death listed on the death certificate of end stage lung cancer is consistent with the course of his intensive care treatment from the time of the injury to his death.  Although it is unusual that the certificate made no mention of the underlying traumatic head injury, the clinical records of the Veteran's treatment at Harbor-UCLA Medical Center from the June 13, 2011 to June 30, 2011 clearly establish that the fall and head injury were severe and were the reason for his initial hospitalization.  There is no lay or medical evidence that the Veteran was experiencing on-going respiratory distress prior to the fall, and the onset of respiratory distress directly followed the head injury.  Therefore, the Board finds that there is competent, credible, and probative evidence that the traumatic brain injury was an underlying and contributing cause of death.   

The Board acknowledges that the Veteran died in a hospital not under U.S. Government control.  Therefore, strict application of the alternative use of clinical summaries and statements to establish the facts and circumstances of the death under the provisions of 38 C.F.R. § 3.211 is not available.  However, in this case only, the lay and medical evidence of the fall and traumatic brain injury is so credible and compelling as to warrant a more flexible and compassionate application of the law to the facts.  In view of the Veteran's substantial combat service and consistent with the principles of applying reasonable doubt in favor of the claimant, the Board will find that the service-connected residuals of a right lower leg shrapnel wound contributed substantially and materially to the cause of death.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  


ORDER

A service-connected disability was a contributing cause of death. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


